Citation Nr: 0112781	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  99-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than September 
30, 1994, for service connection for post-traumatic stress 
disorder (PTSD), for accrued benefits purposes.

2.  Entitlement to an effective date earlier than December 
18, 1996, for service connection for dysentery, for accrued 
benefits purposes.

3.  Entitlement to an effective date earlier than December 
18, 1996, for service connection for malaria, for accrued 
benefits purposes.

4.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2000).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty with the Philippine Army, 
USAFFE, from September 1941 to September 1945.  He was a 
prisoner of war (POW) of the Japanese government from April 
9, 1942 to April 12, 1942.  The veteran died in February 
1997.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Manila, 
Republic of the Philippines. 

In a May 1998 rating decision, the RO, in pertinent part, 
granted entitlement to service connection for PTSD, malaria 
and dysentery, for accrued benefits purposes.  Later, in a 
January 1999 rating decision, the RO denied entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 2000).  
The appellant submitted timely appeals of the effective dates 
for the grant of service connection for PTSD, malaria and 
dysentery for accrued benefits purposes and of the denial of 
entitlement to DIC benefits.  However, the RO failed to issue 
a statement of the case (SOC) addressing these issues; and a 
December 2000 Board decision remanded both matters to the RO 
for issuance of an appropriate SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The Board decision also denied 
entitlement to service connection for the cause of the 
veteran's death.  The RO issued an SOC in December 2000.  The 
appeal is now before the Board for decision.


FINDINGS OF FACT

1.  The veteran was discharged from the service in September 
1945. 

2.  The claim for entitlement to service connection for PTSD 
was denied by the RO in a September 1992 decision, which 
determination was affirmed by the Board in a decision entered 
in March 1994.

3.  The veteran's petition to reopen his claim of entitlement 
to service connection for PTSD was received on September 30, 
1994.

4.  In January 1997 and May 1998 rating decisions (the 
latter, for accrued benefits), the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective September 30, 1994, the date of receipt of the 
veteran's reopened claim for entitlement to service 
connection.

5.  The claim for entitlement to service connection for 
dysentery was denied by the RO in an unappealed March 1996 
decision.

6.  The veteran's petition to reopen his claim for 
entitlement to service connection for dysentery was received 
on September 30, 1996.

7.  Treatment for dysentery in April 1942 was first reported 
in the veteran's May 1945 affidavit for Philippine Army 
personnel.
8.  The veteran's claim for entitlement to service connection 
for malaria was denied by the RO in a September 1992 
decision, which determination was affirmed by the Board in a 
decision entered in March 1994.

9.  The veteran's petition to reopen his claim for 
entitlement to service connection for malaria was received on 
September 30, 1996.

10.  Treatment for malaria in April 1942 was first reported 
in the veteran's May 1945 affidavit for Philippine Army 
personnel.

11.  The veteran's death certificate shows he died from 
complications due to end-stage Parkinson's disease in 
February 1997.

12.  A January 1997 RO decision granted service connection 
for PTSD, rated as 30 percent disabling and a May 1998 RO 
decision granted service connection for accrued benefits 
purposes for PTSD, rated as 30 percent disabling; and 
dysentery and malaria, rated as noncompensably disabling.  
Service connection was not in effect for any other disability 
during the veteran's lifetime.

13.  The veteran was not continuously rated totally disabled 
for a period of ten years or more immediately preceding his 
death, or for five years from the date of discharge from 
service.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date earlier 
than September 30, 1994, for entitlement to service 
connection for PTSD, for the purposes of accrued benefits, 
have not been met.  38 U.S.C.A. §§ 1110, 5107, 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400 (2000).
2.  The proper effective date for the grant of service 
connection for dysentery, for the purposes of accrued 
benefits, is September 30, 1996, being the date of VA receipt 
of a petition to reopen a claim for service connection.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400(b)(2) (2000).

3.  The proper effective date for the grant of service 
connection for malaria, for the purposes of accrued benefits, 
is September 30, 1996, being the date of VA receipt of a 
petition to reopen a claim for service connection.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.400(b)(2) (2000).

4.  The requirements for payment of dependency and indemnity 
compensation (DIC) benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000) have not been 
met.  38 U.S.C.A. § 1318 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.22, 3.102, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims have been 
properly developed.  Thus, no further assistance to the 
appellant is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A. 

Factual Background

The veteran was discharged from the Philippine Army in 
September 1945.  He was a POW of the Japanese government from 
April 9, 1942 to April 12, 1942.  In his affidavit for 
Philippine Army personnel in service, the veteran indicated 
treatment for malaria and dysentery at the Bilibid Prisons 
Hospital in Muntingupa, from May to August 1942.  There were 
no service medical records except for a May 1945 separation 
examination, which noted no physical defects.

In March 1982, the veteran was hospitalized for severe back 
pain and weakness.  Discharge diagnoses include iron 
deficiency anemia due to multiple arthritic medications 
causing chronic gastritis, osteoarthritis, post-traumatic 
acute sacroiliitis, and benign prostatic hypertrophy.  In 
April 1983, he had surgery for leiomyoma of the small bowel.

On a VA Former POW Medical History form, dated in January 
1984, the veteran indicated that during captivity he suffered 
from dysentery, malaria, worms, vitamin deficiency, beriberi, 
skin disease, and psychological or emotional problems.  
At a January 1984 VA examination, the veteran was diagnosed 
with probable early Parkinson's disease, degenerative 
spondylosis, degenerative joint disease, benign prostatic 
hypertrophy and acute prostatitis.

In a July 1984 rating decision, the RO denied service 
connection for back, stomach and nervous disorders, noting 
that there was no evidence of complaint, treatment or 
diagnosis of any of the claimed disorders and that he was not 
entitled to benefits under the Former POW Benefits Act of 
1981 as he had no verified POW status.  The veteran appealed 
this decision.
At a June 1985 RO hearing in St. Louis, the veteran raised 
the issue of service connection for residuals of a head 
injury, malaria, malnutrition, amebic dysentery, anemia, 
beriberi with heart enlargement, leiomyoma of the stomach, 
Parkinson's disease secondary to atrophy of the brain due a 
head injury sustained while a POW, and a nervous condition 
with nightmares.

In an October 1985 decision, the RO denied service connection 
for malaria, malnutrition, amebic dysentery, anemia, beriberi 
with heart enlargement, and Parkinson's disease secondary to 
atrophy of the brain due a head injury and confirmed its 
earlier denial of service connection for back, stomach and 
nervous disorders.  The RO decision was affirmed by a June 
1986 Board decision.

The impression from a February 1989 VA POW Protocol 
examination was: Parkinson's with stigmata; dysphagia 
probably secondary to Parkinson's; weight loss questionably 
secondary to dysphagia, history of hypertension, controlled; 
benign prostatic hypertrophy with nodule and with outlet 
obstruction; rule out median neuropathy on the right; history 
of head trauma; post-traumatic spinal arthritis; hearing 
loss; decrease in visual acuity; and PTSD.

In February 1989, the veteran filed to reopen his claims for 
service connection for a residuals of head injury, a facial 
scar, residuals of dysentery, malnutrition and malaria 
(claimed as a stomach disorder and anemia), and PTSD 
(characterized by depression, anxiety, sleep disturbances, 
and nightmares).

In a September 1992 rating decision, the RO denied his claims 
because of the absence of service medical records showing 
treatment during service, the absence of a diagnosis or 
treatment to a compensable degree during the applicable 
presumptive period, and in the absence of verified POW 
status.  The veteran appealed that decision, contending that 
the RO committed error in failing to acknowledge him as a 
former POW and therefore entitled to the presumptions 
attaching to that status.  
September 1990 and March 1994 statements from VA physicians 
indicate that they were treating him for end-stage 
Parkinson's disease, hypertension, and PTSD.

Following a Travel Board hearing in Los Angeles, a March 1994 
Board decision concluded that the veteran was not entitled to 
status as a former POW.

In June 1995, the veteran submitted a completed VA Form 21-
4169, which indicated that he had been treated at the 
Muntingupa Rizal Hospital for Parkinson's disease, malaria 
and beriberi in 1942.

A February 1996 Administrative Decision concluded that the 
evidence of record did not establish that the veteran met the 
criteria of a former POW but did indicate that the veteran 
was a POW for three days only in April 1942.

In a March 1996 rating decision, the RO, in pertinent part, 
denied service connection for dysentery.

An April 1996 VA PTSD examiner diagnosed the veteran with 
chronic, severe PTSD with depression and assigned him a 
Global Assessment of Functioning (GAF) score of 45.  The 
examiner added that a review of the medical records showed 
that the veteran fulfilled the diagnostic criteria for PTSD, 
and that the veteran was incompetent and in need of aid and 
attendance.

In an August 1996 decision, the RO denied service connection 
for PTSD noting that there was no evidence to show that the 
veteran's 3-day incarceration as a POW produced a 
sufficiently stressful event to cause the only recently 
manifested PTSD.  

In a VA Form 21-4138 received on September 30, 1996, the 
veteran disagreed with the August 1996 RO decision and added 
that there was no mention of his capture and escape on his 
affidavit in May 1945 because he had malaria, dysentery and 
beriberi at that time.  He attached statements from fellow 
POWs to confirm he was captured on Bataan and forced marched 
to San Fernando and a copy of a March 1996 VA psychological 
evaluation and testing report for PTSD.   The diagnostic 
impression was PTSD, in partial remission, and rule out 
dementia due to other general medical conditions.  He was 
assigned a GAF score of 30.

In a VA Form 21-4238 received on December 18, 1996, the 
veteran filed claims for service connection for: beriberi, 
chronic dysentery, ischemic heart disease, arthritis, PTSD, 
irritable bowel syndrome, and peripheral neuropathy and 
indicated that the appellant was to act as his representative 
for all VA benefits.

In a January 1997 rating decision, the RO granted service 
connection for PTSD, assigned a 30 percent rating, effective 
from September 30, 1994, and proposed a finding of 
incompetency.  The veteran died on February [redacted], 1997.  The 
letter notifying the veteran of the January 1997 decision was 
dated February 21, 1997.  

In a VA Form 21-4138 (JF) dated on March 31, 1997, the 
appellant responded and enclosed a copy of the death 
certificate for the veteran and asked that any accrued 
benefits be sent to her.

In a May 1998 rating decision, the RO denied service 
connection for beriberi, ischemic heart disease, arthritis, 
irritable bowel syndrome and peripheral neuropathy; and 
granted service connection for accrued benefits purposes for 
PTSD, malaria and dysentery.  The RO assigned a 30 percent 
rating for PTSD, effective from September 30, 1994, and a 
noncompensable rating for malaria and dysentery, effective 
from December 18, 1996. 

Later, in a January 1999 rating decision, the RO denied 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2000).  The appellant submitted timely appeals of the 
effective dates for the grant of service connection for PTSD, 
malaria and dysentery, for accrued benefits purposes, and of 
the denial of entitlement to DIC benefits.  A December 2000 
Board decision remanded both matters to the RO for issuance 
of an appropriate SOC.  See Manlincon, supra.  The RO issued 
an SOC in December 2000.

Analysis

I.  Effective Date Issues

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).

Applicable statutory and regulatory provisions require VA 
look to all communications from the veteran which may be 
interpreted as applications or claims -- formal and informal 
-- for benefits.  In particular, VA is required to identify 
and act on informal claims for benefits.  38 U.S.C.A. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a) (2000).  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).
A finally adjudicated claim is an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier.  38 C.F.R. § 3.160(d).

PTSD

In this case, the evidence reflects that the veteran was 
discharged from the Philippine Army in September 1945.  The 
RO first denied service connection for a nervous disorder in 
a July 1984 decision, which was confirmed by an October 1985 
RO decision and later affirmed by a June 1986 Board decision.  
The veteran was diagnosed with PTSD in February 1989 and that 
same month he filed to reopen his claim for service 
connection for a nervous disorder claimed as PTSD.  The RO 
denied that claim in a September 1992 rating decision, which 
was affirmed by a March 1994 Board decision.  These previous 
decisions were final.  38 C.F.R. §§ 20.1100, 20.1104.  there 
has been no allegation of clear and unmistakable error in the 
1994 Board decision.  However, a claim for service connection 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7103, 7104; 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105.  

In September 1994, the veteran filed to reopen his claim for 
service connection for PTSD.  His claim was denied by the RO 
in August 1996.  The veteran filed a notice of disagreement.  
Later, in a January 1997 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating, 
effective from September 30, 1994, the date of receipt of his 
petition to reopen his service connection claim for PTSD.  In 
a May 1998 rating decision, the RO granted service connection 
for accrued benefits purposes for PTSD, rated as 30 percent 
disabling, effective from September 30, 1994.

Given the foregoing and the fact that the veteran did not 
file a claim for service connection within one year after 
separation from service, the effective date of an award of 
service connection based on new and material evidence 
following an earlier denial is the date of receipt of the 
claim, or the date that entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  A VA 
medical record indicates that the veteran was diagnosed with 
PTSD on February 10, 1989, the date that entitlement arose.  
Following the final March 1994 Board decision, a claim to 
reopen service connection for PTSD was received by the RO on 
September 30, 1994, the date of receipt of the claim.  See 38 
C.F.R. § 3.160 (2000).  

Thus, the earliest date for which entitlement to service 
connection for PTSD could be granted is the date of receipt 
of the veteran's reopened claim, which is September 30, 1994.  
See 38 C.F.R. § 3.400(b)(2).  Since the RO has granted 
accrued benefits as of that date, the appellant's claim for 
an earlier effective date must be denied.  

An effective date earlier than September 30, 1994, date of 
receipt of the reopened claim, is not warranted, since the 
original claim for service connection was not filed within 
one year after military service.  See 38 C.F.R. § 
3.400(b)(2).

Dysentery and Malaria

The record shows that the veteran first reported treatment 
for dysentery and malaria in April 1942 on his May 1945 
affidavit for Philippine Army personnel.  The RO first denied 
service connection for amebic dysentery and malaria in an 
October 1985 rating decision, which was affirmed by a June 
1986 Board decision.  In February 1989, the veteran filed to 
reopen his claims.  The RO again denied the veteran's 
service-connection claims for dysentery and malaria in a 
September 1992 decision; which was affirmed by a March 1994 
Board decision.  In an unappealed March 1996 rating decision, 
the RO, in pertinent part, denied service connection for 
dysentery.  These previous decisions were final.  38 C.F.R. 
§§ 20.1100, 20.1103, 20.1104.  There has been no allegation 
of clear and unmistakable error in the prior Board and RO 
decisions.  As stated above, a claim for service connection 
may be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7103, 7104; 38 C.F.R. §§ 3.156(a), 
20.1100, 20.1105.  

In a VA Form 21-4138 received on September 30, 1996, the 
veteran disagreed with the August 1996 RO decision, which had 
denied service connection for PTSD, and added that there was 
no mention of captures and escapes on his May 1945 affidavit 
because he had dysentery and malaria at that time.  The 
latter statement, the Board construes as the veteran's 
reopened claims for service connection for dysentery and 
malaria.  In a VA Form 21-4238 received on December 18, 1996, 
the veteran filed claims for service connection for: 
beriberi, chronic dysentery, ischemic heart disease, 
arthritis, PTSD, irritable bowel syndrome, and peripheral 
neuropathy.  Following the veteran's death in February 1997 
and the appellant's request for accrued benefits, the RO 
granted service connection for accrued benefits purposes for 
dysentery and malaria in a May 1998 decision.  Noncompensable 
ratings were assigned for dysentery and malaria, effective 
from December 18, 1996.  

Given the foregoing and the fact that the veteran did not 
file a claim for service connection within one year after 
separation from service, the effective date is the date of 
receipt of the reopened claim, or the date that entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).  The record indicates that the veteran was 
diagnosed with dysentery and malaria in April 1945, the date 
that entitlement arose.  The veteran's VA Form 21-4138 
received on September 30, 1996, disagreeing with denial of 
his service-connection claim for PTSD, the Board construes as 
the veteran's reopened claims for service connection for 
dysentery and malaria, the date of receipt of the claim.  See 
38 C.F.R. § 3.160 (2000).  
Thus, as reopened claims, the earliest date for which 
entitlement to service connection for dysentery and malaria 
could normally be granted is the date of receipt of the 
veteran's claims, which is September 30, 1996.  See 38 C.F.R. 
§ 3.400(b)(2).  Therefore, given that the record shows that 
the veteran filed his reopened claims on September 30, 1996, 
prior to December 18, 1996, the appellant's claim for earlier 
effective dates for service connection for dysentery and 
malaria must be granted.

An effective date earlier than September 30, 1996, date of 
receipt of the reopened claims, is not warranted, since the 
original claims for service connection were not filed within 
one year after military service.  See 38 C.F.R. § 
3.400(b)(2).

II.  Entitlement to DIC Benefits

The appellant argues that she is entitled to receive DIC 
benefits based on the veteran's death.  Under the governing 
law, dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1318 (West 1991 & Supp. 2000) may be granted to 
the appellant if a 100 percent disability rating is shown to 
have been continuously in effect for 10 years prior to the 
veteran's death, or if he was entitled to have been so rated 
for 10 years prior to his death.  If the veteran was so rated 
for a lesser period, DIC benefits may be awarded if he was so 
rated continuously for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty.  Id.; see also Marso v. West, 13 Vet. App. 260 ( 
1999).  

As summarized above, service connection was first established 
for the veteran's only compensable service-connected 
disability (PTSD) in January 1997.  Although a May 1998 
rating decision granted service connection on a 
noncompensable basis for dysentery and malaria for accrued 
benefits purposes, a total rating for the veteran's combined 
service-connected disabilities was never established.  Thus, 
at the time of the veteran's death in February 1997, he had 
not been rated totally disabled for a period of 10 years or 
more preceding his death, as required by law for DIC benefits 
under 38 U.S.C.A. § 1318.  Further, the record does not show 
nor is it contended that a total rating had been in effect 
for a period of not less than 5 years from the date of the 
veteran's discharge from active duty.  Consequently, the 
appellant does not meet the basic requirements for 
entitlement to DIC benefits based upon the veteran's death.  

With reference to DIC benefits under section 1318, the Board 
notes that in Marso v. West, 13 Vet. App. 260 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a survivor of a deceased veteran may establish 
eligibility for DIC under section 1318(b)(1) under three 
separate theories of entitlement: (1) the veteran was in 
actual receipt of a 100 percent disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100 percent disability rating for such time but 
for clear and unmistakable error (CUE) in a final RO or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter v. West, 11 Vet. App. 140 (1998), or Wingo v. 
West, 11 Vet. App. 307 (1998), the veteran was 
"hypothetically" entitled to a 100 percent disability rating 
for the required period of time.

With regard to theory of entitlement (1), as noted above, the 
veteran was not in receipt of a total rating for 10 years 
prior to his death.  Thus, the appellant is not entitled to 
DIC benefits on this basis.  With regard to theory of 
entitlement (2), the Court has held that the claimant must 
raise with specificity the issues of clear CUE under section 
1318(b).  Marso, 13 Vet. App. at 263.  In this instance, the 
appellant did not at any point indicate to the Board or to 
the RO that she wished to challenge any RO decision for CUE, 
let alone provide the requisite specificity as to why her 
section 1318 CUE theory should be successful.  As the 
appellant did not present such a section 1318 CUE theory 
expressly to the Board, the matter is not pending before the 
Board.  See Cole v. West, 13 Vet. App. 268 (1999).

With regard to theory of entitlement (3) ("hypothetical" 
entitlement to DIC benefits), the appellant's claim for DIC 
benefits was filed after the promulgation of 20.1106 (1992), 
and therefore Carpenter is not for application.  Further, 
Wingo is not for application as the veteran had filed claims 
for, and was receiving, disability benefits prior to his 
death.  Accordingly, the appellant is not entitled to receive 
benefits on this basis.

In view of the foregoing, where the law is dispositive, the 
Board has no alternative but to deny the appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Accordingly, entitlement 
to dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1318 is denied.


ORDER

The assignment of an effective date earlier than September 
30, 1994 for a grant of service connection for PTSD, for the 
purposes of accrued benefits, is denied.

An earlier effective date of September 30, 1996, for the 
grant of service connection for dysentery, for the purposes 
of accrued benefits, is granted.

An earlier effective date of September 30, 1996, for the 
grant of service connection for malaria, for the purposes of 
accrued benefits, is granted.

Entitlement to dependency and indemnity compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 1991 & 
Supp. 2000) is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

